Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549FORM N-17f-2 Certificate of Accounting of Securities and Similar Investment in the Custody of Management Investment Companies Pursuant to Rule 17f-2 [17 CFR 270.17f -2] 1. Investment Company Act File Number: 811-09032 Date examination completed: August 31, 2008 2. State Identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD D03721305 MA MI MN MS MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO Other (specify): 3. Exact name of investment company as specified in registration statement: Old Westbury Funds, Inc. 4. Address of principal executive office: 760 Moore Road, Valley Forge, Pennsylvania 19406 Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940 December 1, 2008 I, as a member of management of the Old Westbury Funds, Inc. (comprising, respectively, Large Cap Equity Fund, Mid Cap Equity Fund, International Fund, Fixed Income Fund, Municipal Bond Fund, and the coin collection in Real Return Fund) (collectively the Funds), am responsible for complying with the requirements of subsections (b) and (c) of rule 17f-2, Custody of Investments by Registered Management Investment Companies, of the Investment Company Act of 1940 (the Act). I am also responsible for establishing and maintaining effective internal controls over compliance with those requirements. I have performed an evaluation of the Funds compliance with the requirements of subsections (b) and (c) of rule 17f-2 as of August 31, 2008 and from July 31, 2008 (date of last examination) through August 31, 2008. Based on this evaluation, I assert that the Funds were in compliance with the requirements of subsections (b) and (c) of rule 17f-2 of the Act as of August 31, 2008 and from July 31, 2008 (date of last examination) through August 31, 2008, with respect to securities reflected in the investment accounts of the Funds. By: /s/ Peter C. Artemiou Peter C. Artemiou Bessemer Trust Senior Vice President Report of Independent Registered Public Accounting Firm To the Board of Directors of Old Westbury Funds, Inc. We have examined managements assertion, included in the accompanying Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940, that Old Westbury Funds, Inc. (comprising, respectively, Large Cap Equity Fund, Mid Cap Equity Fund, International Fund, Fixed Income Fund, Municipal Bond Fund and the coin collection in Real Return Fund) (collectively, the Funds) complied with the requirements of subsections (b) and (c) of rule 17f-2 under the Investment Company Act of 1940 (the Act) as of August 31, 2008. Management is responsible for the Funds compliance with those requirements. Our responsibility is to express an opinion on managements assertion about the Funds compliance based on our examinations. Our examinations were conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Funds compliance with those requirements and performing such other procedures as we considered necessary in the circumstances. Included among our procedures were the following tests performed as of August 31, 2008, and with respect to agreement of security purchases and sales, for the period from July 31, 2008 (the date of the last examination) through August 31, 2008;  Confirmation of all securities held by Bank of New York, Federated Investors, SEI , and HSBC , independent sub-custodians (Sub-Custodians) in book entry form;  Reconciliation of all such securities to the books and records of the Funds and Sub-Custodians;  Agreement of pending purchase activity as of August 31, 2008 to documentation of corresponding subsequent cash payments; and  Agreement of five security purchases and five security sales since our last report from the books and records of the Funds to cash settlement in bank statements. We believe that our examination provides a reasonable basis for our opinion. Our examinations do not provide a legal determination on the Funds compliance with specified requirements. In our opinion, managements assertion that the Funds complied with the requirements of subsections (b) and (c) of rule 17f-2 of the Act as of August 31, 2008 with respect to securities reflected in the investment accounts of the Funds, are fairly stated, in all material respects. This report is intended solely for the information and use of management and the Board of Directors of the Funds and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. New York, New York December 1, 2008 2
